Citation Nr: 0116353	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-13 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative arthritis of 
the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right hip.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1942 to December 1945.

2.  The Board of Veterans' Appeals (BVA or Board) received a 
copy of a Certificate of Death from the State of South Dakota 
indicating that the veteran had died on May [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 1991 & West Supp. 1999); 
38 C.F.R. § 20.1302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the RO, in a rating action dated in 
April 1998, had granted service connection for degenerative 
osteoarthritis of the right knee, right and left hips.  These 
disorders had each been assigned a 10 percent disability 
evaluation.  The veteran had timely appealed this decision, 
arguing that these disorders were more disabling than the 
evaluation assigned would suggest.

Unfortunately, subsequent to this decision, the Board learned 
that the veteran died in May 2001, during the pendency of the 
appeal to the Board.  As a matter of law, veteran's claims do 
not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104 (West 1991 & Supp 
2000); 38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

